Case 2:20-cv-01724-JVS-MRW Document 8 Filed 04/27/20 Page1iof1 Page ID #:6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-1724 JVS (MRW) Date April 27, 2020

 

Title Rollings v. Warden

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. This is a prisoner civil rights action. In February 2020, the Court issued an order

after screening the complaint under 28 U.S.C. § 1915A. (Docket # 7.) The Court noted several
obvious defects with Plaintiffs civil complaint. The complaint was dismissed with leave to
amend. Plaintiff was given until March 26 to file an amended complaint.

2. He failed to do so. To date, the Court has not received any responsive submission
or amended complaint from Petitioner.

3. The Court could rightfully close the case without further proceedings under
Federal Rule of Civil Procedure 41. However, in the interests of justice and fairness to an
incarcerated, self-represented litigant, the Court will give Plaintiff one final opportunity to
attempt to plead a claim.

4. Therefore, by May 29, Plaintiff is ordered to show cause why the action should not
be dismissed and closed. He may demonstrate cause by (a) filing an explanation for the delay in
responding to the Court’s earlier order and (b) submitting a proposed amended complaint for
screening to comply with federal court procedures.

5. Alternatively, if Plaintiff does not wish to proceed with this civil case, he may file
a notice of voluntary dismissal without further consequence.

Failure to comply with this order will result in a recommendation that the action be
dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied

Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
